Johnston, C. J., and Mason, J.,
dissenting: We dissent upon the ground that the question presented to the trial court by the motion to reopen the judgment was one of fact. The various circumstances surrounding the case had a material bearing upon the determination of the ultimate matter to be decided. The trial cojrrt was in a better position than a reviewing court to review the evidence and reach a correct conclusion. A motion of this character under the conditions here present is addressed largely to the discretion of the trial court. We do not think it can be said that there was no evidence to sustain the ruling made, or that the trial court abused its discretion.